FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

REID PRODUCTS, INC.,                     No. 03-55552
               Plaintiff-Appellant,         D.C. No.
                v.                       CV-01-01680-
WESTPORT INSURANCE CORPORATION,              MMM
              Defendant-Appellee.
                                          OPINION

       Appeal from the United States District Court
          for the Central District of California
      Margaret M. Morrow, District Judge, Presiding

                  Argued and Submitted
         February 11, 2005—Pasadena, California

                   Filed March 1, 2005

     Before: John T. Noonan, David R. Thompson, and
          Michael Daly Hawkins, Circuit Judges.

                 Opinion by Judge Noonan




                           2389
2390         REID PRODUCTS v. WESTPORT INSURANCE


                          COUNSEL

Surjit P. Soni, Pasadena, California, for the plaintiff-appellant.

Lawrence Borys, Los Angeles, California, for the defendant-
appellee.


                           OPINION

NOONAN, Circuit Judge:

   Reid Products, Inc. (Reid) appeals the district court’s denial
of its ex parte application for entry of judgment in Reid’s suit
             REID PRODUCTS v. WESTPORT INSURANCE             2391
against Westport Insurance Company (Westport). Holding
that the district court was correct in ruling that its prior judg-
ment had not been vacated, we affirm the order of the district
court denying a new entry of judgment.

                FACTS AND PROCEEDINGS

   On February 21, 2001, Reid brought suit against Westport
for breach of contract and bad faith in its treatment of Reid
as an insured. On June 18, 2001, the district court ordered the
parties to file cross-motions for summary judgment. On Octo-
ber 9, 2001, the district court denied Reid’s motion for sum-
mary judgment and granted Westport’s. On October 10, 2001,
the court entered judgment for Westport.

   On November 30, 2001, Reid moved for reconsideration
under Fed. R. Civ. P. 60(b). On March 6, 2002, the district
court issued a ruling entitled “Order Granting Plaintiff’s
Motion To Reconsider Under Rule 60(B)(1) And Reaffirming
Entry Of Judgment In Defendant’s Favor.” The court ruled
that Reid had shown mistake or excusable neglect in its coun-
sel’s interpretation of the court’s order directing the filing of
cross-motions for summary judgment. The court would, there-
fore, reconsider a portion of its order granting summary judg-
ment to Westport. Reviewing the evidence now offered by
Reid, the court concluded: “the court reaffirms its earlier deci-
sion to enter summary judgment in favor of Westport.”

   On June 24, 2002, Reid moved ex parte for entry of judg-
ment in favor of Westport, “so that appeal may be taken from
this Court’s decision granting on March 5, 2002, “Plaintiff’s
Motion for Reconsideration of Order on Cross-Motions for
Summary Judgment.” On March 25, 2003, the district court
denied this motion, ruling that its judgment entered on Octo-
ber 10, 2001 had never been “vacated, altered or amended.”

  Reid filed an appeal of the March 25, 2003 order as well
as of the judgment of October 10, 2001. Westport moved to
2392         REID PRODUCTS v. WESTPORT INSURANCE
dismiss the appeal. This court limited the appeal to review of
the order of March 25, 2003.

                          ANALYSIS

  [1] Fifty days after the court entered judgment on October
10, 2001, Reid moved for reconsideration. At this point, the
30-day period for filing a notice of appeal set by Fed. R. App.
Proc. 4(a) had already run. No time remained for Reid to
appeal the judgment. The late motion for reconsideration had
no tolling effect. Only if the motion had been made within 10
days of the judgment would it have had such effect. Fed. R.
App. Proc. 4(a)(4)(A)(vi).

   [2] Reid’s present appeal, seeking the entry of a new judg-
ment in favor of its adversary, appears to be an effort to create
a new time from which appeal of the judgment might be
taken. No reason exists to countenance this maneuver. The
court’s judgment was entered in 2001. The appeals period
expired in 2001. The present appeal is DISMISSED.